Case 19-05657-dd   Doc 20-2 Filed 11/20/19 Entered 11/20/19 13:48:48   Desc
                    Exhibit B-Contempt Order Page 1 of 5




                               EXHIBIT B
                           (CONTEMPT ORDER)
Case 19-05657-dd   Doc 20-2 Filed 11/20/19 Entered 11/20/19 13:48:48   Desc
                    Exhibit B-Contempt Order Page 2 of 5
Case 19-05657-dd   Doc 20-2 Filed 11/20/19 Entered 11/20/19 13:48:48   Desc
                    Exhibit B-Contempt Order Page 3 of 5
Case 19-05657-dd   Doc 20-2 Filed 11/20/19 Entered 11/20/19 13:48:48   Desc
                    Exhibit B-Contempt Order Page 4 of 5
Case 19-05657-dd   Doc 20-2 Filed 11/20/19 Entered 11/20/19 13:48:48   Desc
                    Exhibit B-Contempt Order Page 5 of 5
